DETAILED ACTION
 
Status of Claims
 
1.         This First Office action is in reply to the application filed on 14 September 2020.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are currently pending and have been examined.  The Information Disclosure Statement filed 14 September 2020 has been considered by the Examiner.  A signed copy is enclosed with this Office Action.

Inventorship

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the Examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the Examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hyde et al. (Hyde) (US 2015/0279177).

 With regard to Claims 1, 14, and 15, Hyde teaches an apparatus/method/non-transitory computer readable medium comprising program instructions for causing an apparatus comprising at least one processor; and at least one memory including computer program code, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus at least to perform (see at least paragraphs 51-68, 77): 

receiving interaction information (social interaction habits) via at least one user device (data collection device), wherein the interaction information is related to at least one user using the at least one user device in relation to a first content creation task (analytics interface communication system 150 can include device interface 150e, which can include user interface 150f, device input 150g, and device output 150h. In implementation(s), device interface 150e can include any component that allows interaction with its environment. For example, in implementation(s) device interface 150e can include one or more sensors, e.g., a camera, a microphone, an accelerometer, a thermometer, a satellite positioning system (SPS) sensor, a barometer, a humidity sensor, a compass, a gyroscope, a magnetometer, a pressure sensor, an oscillation detector, a light sensor, an inertial measurement unit (IMU), a tactile sensor, a touch sensor, a flexibility sensor, a microelectromechanical system (MEMS), a radio, including a wireless radio, a transmitter, a receiver, an emitter, a broadcaster; regarding an vocational activity or measurement of an individual such as related to a tasks of a job, interaction with workers) (see at least paragraphs 161, 347, 367); 

receiving sensor data relating to the at least one user from one or more sensors (human subjects-defined aspects of quantified-self data (e.g., record data as to historical or current user quantified-self data as personal data of an individual collected through wearable or non-wearable sensors as directed or managed by the individual regarding life-style influences regarding the individual such as eating habits, movement habits, interaction with others, etc.) (see at least paragraph 366); 

determining data, using a first model (big-info/data analytics system 136 can run statistical, probabilistic, or other models on bio-info/data collected by bio-info/data device(s)), the data comprising content creation performance data and user state data (for electronically effecting state-machine-based emission of first-indication data indicative of first-requested-characteristic data descriptive of one or more human subjects elicited at least in part by electronic state -machine-based presentation of one or more characteristic-data-candidate prompt; The human bio-info/data can also include other aspects besides that which is physiologically related such as location data. Location data can be matched with location of other humans or location of various occurrences of activity in which performance or habit patterns of an individual can be assessed. For instance, performance or habit patterns related to parenting can be determined such as how much time is spent with a child regarding certain activities. These activities can include eating, educational events, sports or entertainment events, etc. This human-bio info/data can then be analyzed statistically or otherwise to determine rankings or other assessments related to parenting; Dialogue can be analyzed for emotional, intellectual, psychological, physiological, behavioral, normative, aberrant, and other content, etc., assessing performance relative to peers, normative behavior, outside of normative behavior, spouse, other norms, children relative to other children, relative to other parents) (see at least paragraphs 24, 101, 106, 144), wherein: 

the content creation performance data indicates performance of the at least one user in relation to the first content creation task ( it was noted that the same tasks needed to be done over and over, and the machine language necessary to do those repetitive tasks was the same. In view of this, compilers were created. A compiler is a device that takes a statement that is more comprehensible to a human than either machine or assembly language, such as “add 2+2 and output the result,” and translates that human understandable statement into a complicated, tedious, and immense machine language code (e.g., millions of 32, 64, or 128 bit length strings)), based, at least in part, on the interaction information and a first content created when the at least one user performs the first content creation task (data gathered from data analytics providers such as Google, Amazon, Twitter, Facebook, other data relationships, etc.) at least in part related to vocation related human subjects quantified-self data (e.g., such as amount, intensity, duration, frequency, etc. involving an vocational activity or measurement of an individual such as related to a tasks of a job, interaction with workers, etc. of medical patient, student, businessperson, customer, office worker, family member, passenger, guest, attendee, etc. at a kiosk, personal, community, or other type vending, dispensing, or food fabricating machine located in a home, business, transportation facility, market, sports facility, office building, theater, school, hospital, park, restaurant, food court, etc. from a data collection device worn by a person or located elsewhere such as furniture, building fixtures, etc.)) (see at least paragraphs 61, 101, 106, 498); 

the user state data is based, at least in part, on the received sensor data (human subjects-defined aspects of quantified-self data (e.g., record data as to historical or current user quantified-self data as personal data of an individual collected through wearable or non-wearable sensors as directed or managed by the individual regarding life-style influences regarding the individual such as eating habits, movement habits, interaction with others, etc.) relating to the at least one user in relation to the first content creation task (data gathered from data analytics providers such 

With regard to Claims 2, 16, Hyde teaches: processing at least some of said determined data (see at least paragraphs 24, 61, 101, 106, 366, 498).

With regard to Claims 3, 17, Hyde teaches wherein processing said determined data comprises monitoring at least some of said determined data (see at least paragraphs 24, 101, 106).

With regard to Claims 4, 18, Hyde teaches, wherein monitoring at least some of said determined data comprises comparing at least one of the content creation performance data and user state data of the at least one user with at least one of the content creation performance data and user state data of at least one other user (see at least paragraph 112).

With regard to Claims 5, Hyde teaches, wherein monitoring at least some of said determined data comprises comparing at least one of the content creation performance data and user state data of the at least one user at a first time instance with at least one of the content creation performance data and user state data of the at least one user at a second time instance (see at least paragraphs 111-124).

With regard to Claims 6, Hyde teaches: causing a change to one or more factors related to the first content creation task based, at least in part, on at least some of said determined data (see at least paragraphs 111-124).

With regard to Claims 7, Hyde teaches: 
adding one or more additional parts of one or more content creation tasks assigned to the at least one user (see at least paragraphs 111-124); 
and/or removing one or more parts of one or more content creation tasks assigned to the at least one user (see at least paragraphs 111-124).

With regard to Claims 8, 19, Hyde teaches, wherein said determined data further comprises historical performance data, wherein the historical performance data is based, at least in part on, one or more of historical content creation performance data, or corresponding historical user state data (see at least paragraph 347).

With regard to Claims 9, 20, Hyde teaches, wherein the historical performance data comprises simulation data, wherein the simulation data is obtained by inducing one or more triggers to the at least one user (see at least paragraph 70).

With regard to Claims 10, Hyde teaches: 
determining a first score related to the user state data and a second score related to the historical user state data (see at least paragraphs 106, 492); 
performing one or more user state tests if a difference between the first score and the second score is higher than a first threshold (see at least paragraphs 106, 109, 408, 492).

With regard to Claims 11, Hyde teaches, wherein the content creation performance data is determined based on information relating to one or more of mechanical interaction of the at least one user with the at least one user device, quality of one or more parts of the first content, or syntactic proficiency of one or more parts of the first content when the at least one user performs the first content creation task (see at least paragraphs 103, 111-124).

With regard to Claims 12, Hyde teaches, wherein the user state data is based, at least in part, on one or more of subjective data, physiological data, psychological data, biomechanical data, or morphological data (see at least paragraph 94).

With regard to Claims 13, Hyde teaches: training the first model (see at least paragraphs 24, 53-55, 160).
Conclusion
	
		
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS L MANSFIELD whose telephone number is (571)270-1904. The examiner can normally be reached M-Thurs, alt. Fri. (9-6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOMAS L. MANSFIELD
Examiner
Art Unit 3623



/THOMAS L MANSFIELD/Primary Examiner, Art Unit 3623